 ) ATDIANA HOTEL COMPANY (CLAYPOOLHOTEL)629promulgate and enforce a rule prohibiting union solicitation during workinghoursSuch a rule must be presumed to be valid in the absence of evidencethat it was adopted for a discriminatory purposeSince working time is for work an employer may discipline an employee for solici-tation or engaging in any other personal activity when he is on the jobAnd, in theabsence of substantial proof of discriminatory departure from a rule or custom,an employer cannot be found to have violated the Act because he has threatenedto discharge an employee for doing something other than working while being paidfor his labor It is no violation of the Act to warn an employee against solicitationon company time 5The General Counsel produced considerable testimony to the effect that theRespondent condoned or permitted checkpools, raffles, and the circulation of peti-tions and other matters an company time as contrasted with its no-solicitation ruleon the union cardsThe `evidence which I credit, however, discloses that theRespondent did not officially sanction such practices, as a general policy, and thatforemen were instructed not to permit itEmployee Beck stated that such activitieswere done on the "Q T," and. was not sure how the Company felt about it or thatthey had any knowledge other than "possibly supervisors " InCarolinaMirrorCorporation,123NLRB 1712, the Respondent posted a notice which preventedunion organizing during working hours, and at the same time continued in effecta rule permitting other solicitation if permission were granted by a supervisor, andthe Board held that the institution of the rule did not violate- Section 8 (a) (1) ofthe ActOn the basis of the entire record, I find that the General Counsel has failed toprove by the required preponderance of the evidence that the Respondent promul-gated and enforced a company rule prohibiting union solicitation on nonworkingtime, and interfered with, restrained, and coerced its employees in violation ofSection f a) (1) of the Act I shall therefore recommend that the complaint bedismissedin its entiretyCONCLUSIONS of LAW1The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2 The Union is a labor organization within the meaning of Section 2(5) ofthe Act3The Respondent has not engaged in unfair labor practices as alleged in thecomplaint, within the meaning of Section 8 (a)<1) of the Act[Recommendations omitted from publicationIs Ltlij-Tiiip Cup Corporatips,113 NLRB 1267IndianaHotel Company (Claypool Hotel)andLocal 512, Retail,Wholesaleand DepartmentStore Union, AFL-CIO,Petitioner.Case No 35-RC-1645December 7, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section f9 (c) of the National LaborRelations Act, a hearing was held before, John H Rogers, hearingofficerThe hearing o#1icers rulings made at the hearing are free fromprejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning]125 NLRB No 68535828-0,-vo1 125----41 630DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in this case the Board finds :1.The Employer's contention that its hotel operations do not affectcommerce within the meaning of the Act is without merit.TheEmployer, an Indiana corporation, is engaged in the operation of ahotel in Indianapolis, Indiana, which furnishes lodging, eating, andrelated services to its guests.The hotel contains 465 rooms andoffices, of which 433 are for transient guests.The Employer receives$1,800 monthly from the rental of office space to major airlines.TheEmployer is associated with the Affiliated National Hotel Company,herein referred to as Affiliated, which has hotel affiliates in seven oreight States. In return for a monthly $1,300 fee, Affiliated, throughits office in Texas, acts as purchasing agent, places advertising, andperforms other services for the Employer.The president of Affili-ated, who is located in Texas, is also president of the Employer.Partof the Employer's receipts is deposited in a bank in Texas.Some ofthe Employer's linens are shipped directly to it from mills outside In-diana.The hotel purchased furniture valued at $400,000 which wasmanufactured in West Virginia.During the calendar year 1958,the Employer's total gross revenue was $1,649,739.71, of which $22,-346.77 represents gross income from rentals to permanent occupantsand $562,261.92 represents payments by transient guests.During thesame period, total purchases were $480,057.26. In view of the fore-going, we find that the Employer's operations affect commerce withinthe meaning of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.'2.The Employer declined to stipulate that the Petitioner and Local58,Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, the Intervenor, are labor organizations as definedby the Act.As the record shows that these organizations exist for thepurpose of dealing with employers concerning wages, hours, andconditions of work, we find that they are labor organizations withinthe meaning of the Act .2The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor requests that the Board conduct further investi-gation of the Petitioner's showing of interest, and moves to dismissthe amended petition on the ground that the showing was obtainedthrough misrepresentation. It is alleged that the Petitioner's originalpetition and authorization cards described the Petitioner as"Hotel,Bartenders and Culinary Workers, Local 512Affiliated R.W.D.S.U.,AFL-CIO" (emphasis supplied), in order to create the illusion thatthe Petitioner is the Intervenor.Explaining that such an issue is an'FloridanHotel of Tampa, Inc.,124 NLRB 261, MemberJenkins concurring and dis-senting, and Member Fanning concurringseparately.2 SeeMason Can Company,115 NLRB 105. INDIANA HOTEL COMPANY (CLAYPOOL HOTEL)631administrative matter which should be brought to the attention of theRegional Director, the hearing officer refused to permit litigation ofthe question.The Intervenor agreed with this ruling, and we find thatit was proper.'As the Intervenor has failed to submit to the RegionalDirector evidence that employees were misled or confused as to theidentity of the Petitioner, and in view of the fact that the name of eachunion will appear separately on the ballot, the motion to dismiss andthe request for additional investigation are hereby denied.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties are in general agreement concerning the compositionof the unit, but disagree as to the inclusion of certain job classi-fications.Contrary to the Intervenor, the Petitioner and the Employer wouldexclude the six room salesmen.Also known as room clerks or deskclerks, they register, and assign rooms to, guests, keep the hotel regis-ter, check the folio for the spelling of guests' names, and refer guests'complaints about personnel or service to the department heads.Threeof the room salesmen are assistant clerks.Generally, each of the latterworks an 8-hour shift with one of the other three room salesmen. On"certain days," an assistant clerk is on duty alone.One room salesmanon the night shift is called the "night manager," and it was testifiedthat he "has supervision of the hotel at night."The Employer con-tends that all the room salesmen are supervisors as defined in the Act.The hotel manager's testimony constitutes all the evidence on theirsupervisory status.In conclusionary language, he testified that theroom salesman on duty is the "head man" at the desk; supervisesthe cashiers, mail clerks, telephone operators, and bellboys; has the"privilege" of "disciplining" an employee; and gives "orders tothe bellboys.Without specifying any actual incidents, the managertestified that a room salesman would "send home" a bellboy or cashierwho was drunk or disorderly and would refer the incident to adepartment head on the following day.The manager later admitted,however, that the room salesman would "consult" an assistant managerif a bellboy was found drunk, and that there is on duty a departmentmanager or assistant manager to whom to refer such matters duringthe "busy period when problems are likely to arise . . . ." It doesnot appear that the room. salesmen may hire or discharge an em-ployee, and although they may recommend the discharge of otheremployees, a department head or the manager will make an inde-pendent investigation before taking final action.Room salesmen3Tung-Sol Electric,Inc., et at.,120 NLRB1674;Georgia Kraft Company,120 NLRB806;Standard Cigar Company,117 NLRB 852.4 EastJordanIronWorks, Inc.,119 NLRB 1657;GeneralShoeCorporation,114 NLRB381, 382-383;Stokely Foods, Inc.,83 NLRB 795, 796. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDaspire to become assistant managers, but no such promotion has beenmade for several years.Room salesmen attend department headmeetings.Taken as a whole, the testimony is unclear.Nevertheless,it suggests that some or all of the room salesmen work an unspecifiednumber of hours each week at times when no department head orassistant manager is on duty, and that at such times they exerciseauthority of the sort which would require a finding of supervisorystatus.'In this state of the record, we do not make a finding thatthe room salesmen are 'supervisors within the meaning of the Act 6and will permit them to vote subject to challenge.'Contrary to the Petitioner and Intervenor, the Employer wouldexclude the following employees as office clerical or confidentialemployees.Cashiers:All cashiers are in the auditing department, bonded, andreport receipts to the auditor's office.The three front office cashierscheck in and check out guests, cash checks, keep bookkeeping machinerecords and records of all checks cashed, write up invoices, and givereceipts to guests.Three cashiers in the coffeeshop and another in thedining room take money from guests paying for meals. Reliefcashiers perform the duties of some or all of the above employees.Food checkers:Deemed part of the auditing department, three foodcheckers are stationed in the kitchen.They scrutinize waiters' checksand trays in order to determine whether the waiters have properlyfilled the guests' orders and are charging correct prices for the food.PBX operators:Also called telephone or switchboard operators, 11PBX operators operate a telephone switchboard, direct that messagesbe paged, and make out charges for calls.8Mail clerks:Four mail clerks receive and distribute mail, mailpackages, place notices of telephone calls in guests' boxes, and writeup the guest ledgers.In light of the foregoing, we find that the cashiers,' food checkers,10PBX operators," and mail clerks 12 are neither confidential nor officeclerical employees and will include them in the unit.SeePennsalt Chemicals Corporation,119 NLRB 128, 130.6 SeeWest Virginia Pulp and PaperCo., 122 NLRB 738;The GreatAtlantic& PacificTea Company,119 NLRB 603, 606.1The recorddoes not support,and we find no merit in,the contention that the roomsalesmenare officeclericalor confidential employees.SeeRoy C. Kelley etc.,95 NLRB6, 7.8The parties stipulated that a 12th PBX operator, the chief telephone operator, is asupervisor as definedin the Act.9SeeFloridanHotel of Tampa, Inc.,124 NLRB 261 ;I.L.M. Corporationd/b/a BeauRivageHotel,124 NLRB 809 ;InternationalGeneral Electric, S.A., Inc.,117 NLRB 1571,1576:East CoastFisheries,Inc.,97 NLRB 1261, 1265;Waigreen Co. of NewYork,Inc.,97 NLRB 1101, 1104-1105;O. Z. Hall Motors, Inc.,94 NLRB 1180, 1183.10 SeeFloridanHotel of Tampa,Inc., supra;I.L.M. Corporationd/b/ Beau RivageHotel, supra.14SeeFloridan Hotel of Tampa,Inc., supra;Roy C. Kelleyetc.,95 NLRB 6, 7 ; cf.MissionValley Inn, Inc.,124 NLRB 963.11 SeeWelding Shipyards,Inc.,81 NLRB936, 942-943. W. W. CHAMBERS Co., INC.633We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: All regular employees and regu-lar part-time employees at the Indianapolis, Indiana, hotel, includingfront office, coffeeshop, dining room, and relief cashiers, food checkers,PBX operators, and mail clerks, but excluding office clerical employ-ees, confidential employees, guards, professional employees, the chieftelephone operator, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]W. W. Chambers Co., Inc.andOffice Employees InternationalUnion,Local2,AFL-CIO.Case No. 5-CA-1497.December 8,1959DECISION AND ORDEROn August 21, 1959, Trial Examiner A. Bruce Hunt issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, W. W. ChambersCo., Inc.,Washington, D.C., its officers, agents, successors, and assigns,shall :IWe agree with the Trial Examiner that the relationship of Company President Cham.bers to Echols and Tolson is of little significance as the latter are members of the Re-spondent's board of directors,hold top managerial positions, and exercise supervisorypowers.Echols and Tolson are agents of the Respondent within the definition of Section2(13) of the Act, regardless whether Chambers treats them like rank-and-file employees.125 NLRB No. 78.